DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 1/16/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 8,840,142).  Fujiwara discloses:
With regard to claim 1 - A front structure of a vehicle cabin, the front structure comprising: 
an instrument panel arranged in front of a passenger seat; 
a crossbeam 12 arranged in the instrument panel and connected to right and left sides of a vehicle body; and 
an airbag bracket 20L, 22L, 24L fixed to the crossbeam 12 inside the instrument panel and supporting an airbag 50 for the passenger seat, 
wherein the airbag bracket 20L, 22L, 24L supports the airbag 50 such that the airbag 50 is behind the crossbeam 12 along a vehicle front-rear direction, extends rearward beyond the airbag 50 and inclines upward (Fig. 2), and

With regard to claim 3 - wherein the portion of the airbag bracket 24L that is inclined upward is inclined with respect to a horizontal line in a range of 5 to 60 degrees (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Takasugi (US 5,190,314).  Fujiwara fails to disclose an air duct arranged under the airbag bracket and extending along a vehicle width direction.  Takasugi teaches a front structure of a vehicle cabin, the front structure comprising an instrument panel 2 arranged in front of a passenger seat; a crossbeam arranged in the instrument panel and connected to right and left sides of a vehicle body; and an airbag bracket 34, 41 fixed to the crossbeam 1 inside the instrument panel 2 and supporting an airbag 33 for the passenger seat, wherein the airbag bracket 34,41 extends rearward beyond the airbag and inclines upward 41; and further comprising an air duct 8 arranged under the airbag bracket 34 and extending along a vehicle width direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front structure of Fujiwara with the teaching of Takasugi’s air duct to enable air conditioning of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	January 25, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616